July 03, 2009


Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
1221 McKinney, Suite 4500
Houston, TX 77010-2010
Ms. Maria Teresa Arguindegui
Maria Teresa Arguindegui, P.C.
1005 Heights Blvd.
Houston, TX 77008

RE:   Case Number:  08-0032
      Court of Appeals Number:  13-03-00314-CV
      Trial Court Number:  2001-12-5367-D

Style:      DOLGENCORP OF TEXAS, INC., D/B/A DOLLAR GENERAL STORE
      v.
      MARIA ISABEL LERMA, INDIVIDUALLY, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  a  per  curiam  opinion  and
judgment in the above-referenced cause.  The judgment is enclosed.  You  may
obtain        a        copy        of        the         opinion         at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   an   opinion   by   email,   please   contact   Claudia   Jenks    at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure:  Judgment
|cc:|Ms. Dorian E.      |
|   |Ramirez            |
|   |Ms. Aurora De La   |
|   |Garza              |